J-A21018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ERIC COOPER

                            Appellant                 No. 1268 EDA 2013


           Appeal from the Judgment of Sentence December 19, 2012
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008618-2010


BEFORE: ALLEN, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                            FILED AUGUST 28, 2015

        Appellant, Eric Cooper, appeals from the December 19, 2012 judgment

of sentence of 17½ to 60 years’ imprisonment imposed after a jury found

him guilty of one count each of third-degree murder, criminal attempt to

commit murder, criminal conspiracy, firearms not to be carried without a

license, possession of an instrument of crime (PIC), and aggravated assault.1

After careful review, we affirm.

        We summarize the relevant factual and procedural history of this case

as follows. On March 9, 2007 at approximately 3:18 p.m., Jacque Warren

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  18 Pa.C.S.A §§ 2502(c), 901(a), 903(c), 6106(a)(1), 907(a), and 2702(a),
respectively.
J-A21018-15


drove a purple van with a white fender in the area around 945 South 53rd

Street in Philadelphia.      N.T., 10/3/12, at 160-162, 167; N.T., 10/4/12, at

135-136. After circling the block, Warren drove back up the street. N.T.,

10/3/12, at 160. The sliding door of the van on the driver’s side opened,

and Nutta Verdier emerged and began shooting at Darrell Cobb. 2            Id. at

163, 169; N.T., 10/4/12, at 150.           Appellant also exited the van from the

passenger side and began shooting at Darrell Cobb. N.T., 10/3/12, at 163,

168; N.T., 10/4/12, at 151. A man identified as “GoGo”3 also exited the van

and began shooting in “a whole opposite way.” N.T., 10/4/12, at 151.

       Gary Autry Bigelow and Derrick Seals were outside an auto mechanic

shop at 945 South 53rd Street at the time of the incident. N.T., 10/3/12, at

161. Bigelow was the stepson of the shop owner, and Seals was working as

an auto mechanic at the shop. Id. at 160-161. During the incident, Bigelow

was shot twice, once in the back and once in his left thigh. Id. at 73. He

was taken to the Hospital of the University of Pennsylvania and was

____________________________________________


2
  Cobb testified that upon shots being fired in his direction, he “shot once
and [] ran down the street.” N.T., 10/9/12, at 15.

       Cobb and Warren were involved in a confrontation involving gunfire a
week earlier, on March 2, 2007. There is conflicting testimony as to who
fired shots that day, but there is no dispute that Appellant was not a part of
this earlier encounter. See N.T., 10/4/12, at 126-128; N.T., 10/9/12, at 11-
13, 47.
3
 GoGo was identified as Caliph Douglas in other portions of the record.
See, e.g., N.T. 10/9/12, at 10.



                                           -2-
J-A21018-15


pronounced dead at 3:47 p.m. the same day. Id. at 72, 90. Seals ran to

his vehicle and attempted to drive to safety; however, he was shot through

the back windshield.       Id. at 170.         The bullet hit his right arm, and Seals

suffered nerve damage from the wound; he is unable to work as an auto

mechanic as a result of his injury. Id. at 175-176.

        While investigating the incident, police obtained a search warrant for,

and recovered, a purple van with a white fender in the area of 5400 Belmar

Terrace on March 13, 2007. N.T., 10/1/12, at 53. The police learned the

van was owned by Joyce Chavis, and her address was 5410 Belmar Terrace.

Id. at 54. On March 22, 2007 at approximately 5:30 a.m., Detective Joseph

McDermott of the Philadelphia Police was executing a search warrant and

attempting to arrest an individual pursuant to an arrest warrant, for an

unrelated matter, at 5427 Belmar Terrace.               Id. at 55, 72-73.    After the

attempt at finding the suspect was unsuccessful, Detective McDermott

observed that an indoor light was illuminated at 5410 Belmar Terrace. Id.

at 57.      He and Detective Maurizio4 knocked on the door, and Chavis

answered and identified herself as the van owner and confirmed she lived in

the residence. Id. at 57-58. As the detectives were speaking to Chavis, a

male appeared from the cellar stairway of the residence, looked in the

direction of the detectives, and began running to the back of the residence.
____________________________________________


4
    Detective Maurizio’s first name does not appear in the certified record.




                                           -3-
J-A21018-15


Id. at 58. Detective Maurizio ran through the house and detained the male.

Id.     Detective McDermott then heard running in the upstairs of the

residence. Id. He ran up the stairs, encountered Appellant in the middle

bedroom, and observed a box of Remington ammunition.              Id. at 59-60.

Detective McDermott then secured the premises and obtained a search

warrant for the residence.          Id. at 61-65.   The search of the residence

yielded, “one box of Remington .9-millimeter bullets, 25 total[;] [] one

copper projectile; four loose .45 caliber rounds; one black extended pistol

magazine; one clear sandwich baggie with four smaller baggies with

numerous packets of an off-white chunky substance; and … $495[.00]

U[nited] S[tates] currency.” Id. at 65.

        On August 2, 2010, the Commonwealth filed a criminal information

charging Appellant with the aforementioned offenses as well as simple

assault, recklessly endangering another person (REAP), and first degree

murder.5     On September 19, 2012, Appellant filed an omnibus pretrial

motion seeking suppression of evidence based on, inter alia, an illegal

search conducted without a warrant or probable cause. Appellant’s Motion

to Suppress, 9/19/12, at ¶ 9. The trial court held a hearing on Appellant’s

motion on October 1, 2012, and at the conclusion of the hearing, denied

Appellant’s motion. N.T., 10/1/12, at 84-85. On October 2, 2012, Appellant
____________________________________________


5
    18 Pa.C.S.A. §§ 2701(a), 2705, and 2502(a), respectively.




                                           -4-
J-A21018-15


and codefendant Verdier proceeded to a jury trial. On October 12, 2012, the

jury convicted Appellant of third-degree murder, criminal attempt to commit

murder, criminal conspiracy, firearms not to be carried without a license,

PIC, and aggravated assault.6 The charges of simple assault and REAP were

nolle prossed.

       On December 19, 2012, the trial court imposed an aggregate sentence

of 17½ to 60 years’ imprisonment.7 On December 27, 2012, Appellant filed

a timely post-sentence motion. The motion was denied by operation of law




____________________________________________


6
   The jury found Verdier guilty of third degree murder, criminal conspiracy,
aggravated assault, criminal attempt, firearms not to be carried without a
license, and PIC. N.T., 10/12/12, at 28-29. Verdier appealed his conviction,
but this Court dismissed said appeal on January 14, 2015 for failure to file a
brief. Superior Court Order, 307 EDA 2013, 1/14/15.

      In a separate trial, Warner was convicted of third degree murder,
criminal conspiracy, and two counts of aggravated assault for his
involvement in the events of March 9, 2007. On May 22, 2014, this Court
affirmed his convictions, and our Supreme Court denied Warner’s petition for
allowance of appeal. Commonwealth v. Warner, 104 A.3d 54 (Pa. Super.
2014) (unpublished memorandum), appeal denied, 101 A.3d 786 (Pa.
2014).
7
  Specifically, the trial court sentenced Appellant to a term of ten to 40
years’ imprisonment for third degree murder and a consecutive term of
seven and one-half to 20 years’ imprisonment for criminal attempt.
Sentencing Order, 12/19/12, at 1.         The trial court determined the
aggravated assault count merged with the murder count and imposed no
further penalty on the remaining counts. Id.




                                           -5-
J-A21018-15


on April 29, 2013.        On April 30, 2013, Appellant filed a timely notice of

appeal.8

       On appeal, Appellant raises the following issue for our consideration.

              Whether the trial court erred by failing to grant
              Appellant’s motion to suppress physical evidence
              where the Commonwealth’s evidence established
              that the physical evidence was seized from
              Appellant’s residence pursuant to a search warrant
              based entirely on information obtained as a result of
              an earlier pre-dawn search conducted in the absence
              of probable cause or exigent circumstances?

Appellant’s Brief at 3.

       We begin by noting our well-established standard of review over

challenges to the denial of suppression motions.

              We may consider only the Commonwealth’s evidence
              and so much of the evidence for the defense as
              remains uncontradicted when read in the context of
              the record as a whole. Where the record supports
              the factual findings of the trial court, we are bound
              by those facts and may reverse only if the legal
              conclusions drawn therefrom are in error.          An
              appellate court, of course, is not bound by the
              suppression court’s conclusions of law.

Commonwealth v. Gary, 91 A.3d 102, 106 (Pa. 2014) (citation omitted).9

____________________________________________


8
  The certified record discloses that the trial judge retired and did not order
compliance with Pennsylvania Rule of Appellate Procedure 1925.
9
  To provide context, we have summarized the factual history of this case as
developed through trial testimony. However, in resolving Appellant’s legal
issue regarding his motion to suppress, we confine our review to the record
of the suppression hearing. See generally In re L.J.. 79 A.3d 1073, 1085-
1089 (Pa. 2013).



                                           -6-
J-A21018-15


       In Appellant’s lone issue on appeal, he argues Detective McDermott

entered Appellant’s residence without a warrant and without probable cause.

Appellant’s Brief at 16.        He argues, alternatively, “even if probable cause

existed[,]” the entry was not permitted, as there were no exigent

circumstances justifying police entry into the home.               Id. at 17.     The

Commonwealth counters that there was “probable cause in light of the

connection of the van used in the shooting to the residence, and exigent

circumstances based on the sudden running of two men in the house where

he was investigating a recent act of extreme violence.” Commonwealth Brief

at 11.10

       “The Fourth Amendment to the United States Constitution and Article

1, § 8 of the Pennsylvania Constitution require that searches be conducted

pursuant     to   a   warrant     issued   by    a   neutral   detached   magistrate.”

Commonwealth v. Rowe, 984 A.2d 524, 526 (Pa. Super. 2009) (citation

omitted). Therefore, “[i]n a private home, searches and seizures without a
____________________________________________


10
   The Commonwealth first argues Appellant waived his argument based on
probable cause because he did not contest probable cause at the hearing on
his motion to suppress. Commonwealth Brief at 11. However, Appellant
argued in his suppression motion that there was a lack of probable cause to
enter Appellant’s home and at the suppression hearing that there was
“absolutely no basis” to permit a warrantless entry. Appellant’s Motion to
Suppress, 9/19/12, at ¶ 9; N.T., 10/1/12, at 7. Further, the trial court
specifically concluded there was probable cause in this case, and Appellant
raised the issue of the trial court’s denial of his suppression motion in his
post-sentence motion. N.T., 10/1/12, at 83; Appellant’s Post Sentence
Motion 12/27/12, at ¶ 13. Accordingly, Appellant sufficiently raised the
issue before the trial court, and it is preserved for our consideration.



                                           -7-
J-A21018-15


warrant   are   presumptively     unreasonable.”     Id.     (citation   omitted).

“Nonetheless, there are exceptions to the warrant requirement, including

those situations where probable cause exists in conjunction with exigent

circumstances.”     Commonwealth v. Haynes, 116 A.3d 640, 644 (Pa.

Super. 2014) (citation omitted). “Probable cause exists where the facts and

circumstances within the officer’s knowledge are sufficient to warrant a

prudent individual in believing that an offense was committed and that the

defendant has committed it.”      Commonwealth v. Griffin, 24 A.3d 1037,

1042 (Pa. Super. 2011) (citation omitted), appeal denied, 34 A.3d 82 (Pa.

2011). We do not ask whether the officer’s belief was “correct or more likely

true than false. Rather, we require only a probability, and not a prima facie

showing, of criminal activity.”    Commonwealth v. Thompson, 985 A.2d

982, 931 (Pa. 2009) (citations and quotation marks omitted, italics in

original). When assessing whether probable cause was present, “we must

consider the totality of the circumstances as they appeared to the arresting

officer.” Griffin, supra. (citation and quotation marks omitted).

     Further,     our   Supreme    Court   has   outlined   several   factors   for

consideration in the determination of whether exigent circumstances exist.

           (1) the gravity of the offense, (2) whether the
           suspect is reasonably believed to be armed, (3)
           whether there is above and beyond a clear showing
           of probable cause, (4) whether there is a strong
           reason to believe that the suspect is within the
           premises being entered, (5) whether there is a
           likelihood the suspect will escape if not swiftly
           apprehended, (6) whether the entry was peaceable,

                                      -8-
J-A21018-15


            (7) and the time of the entry, i.e., whether it was
            made at night. These factors are to be balanced
            against one another in determining whether the
            warrantless intrusion was justified.

            Other factors may also be taken into account, such
            as whether there is hot pursuit of a fleeing felon,
            likelihood that evidence will be destroyed if police
            take the time to obtain a warrant, or danger to police
            or other persons inside or outside the dwelling.
            Nevertheless, police bear a heavy burden when
            attempting to demonstrate an urgent need that
            might justify warrantless searches or arrests.

Commonwealth v. Bowmaster, 101 A.3d 789, 793 (Pa. Super. 2014),

quoting Commonwealth v. Roland, 637 A.2d 269, 270-271 (Pa. 1994).

      At the suppression hearing, the Commonwealth offered the testimony

of Police Officer Michael Harris and Detective McDermott. Appellant did not

present any evidence.    Officer Harris testified that when he first observed

the van, on March 11, 2007, he ran the vehicle information and discovered

that it was registered to Joyce Chavis of 5410 Belmar Terrace.            N.T.,

10/1/12, at 41-44. Officer Harris was aware the van was being sought in

connection with a homicide investigation, and he notified the Homicide Unit

of its discovery. Id. at 41, 45.

      Detective McDermott testified that he was investigating the death of

Gary Autry Bigelow in March 2007 and had information that a 1998 Dodge

purple and white minivan was used in the homicide.        Id. at 51-53.    His

testimony was consistent with Officer Harris’ regarding the ownership and

residence connected with the van, as well as when the van was located and


                                    -9-
J-A21018-15


seized. See id. at 53-54. He testified regarding the entry into Appellant’s

home as follows.

           Q. What address on Belmar Terrace [were you going
           to], do you recall?

           A. I think it was … 5427 Belmar Terrace.

           Q. And why were you going to that location?

           A. There was an arrest warrant for a male by the
           name of Tylil Porter. We were coming in with SWAT
           officers at that time.

           Q. And was the arrest warrant … related to the
           murder case? Explain to Her Honor.

           A. Your Honor, we had some ongoing shootings out
           there in Southwest, a dispute between certain
           corners. …

           [The trial court]:

           Q. So your arrest warrant was in connection to a
           different case?

           A. A different case, yes, Your Honor.

                                    …

           [The Commonwealth]:

           Q. Now, … the arrest warrant for Tylil Porter, was
           that a homicide or was it a -- [?]

           A. That was an aggravated shooting.

                                    …

           Q. Okay. All right. So what happened?

           A. We went there. We had negative results for Mr.
           Porter, so we resumed from there. … [W]e were on

                                  - 10 -
J-A21018-15


          the block of 5400 Belmar. Having knowledge about
          the van being recovered there, I then went to 5410.
          There was an indoor light illuminated inside.

          Q. Okay.

          A. So [] myself and Detective Maurizio, we knocked
          on the front door. I explained why we were there,
          that, you know, we were investigating a shooting
          and her van was recovered in the back driveway.
          And as we were talking, a male came out of the back
          stairway, Your Honor. I would call it a dining room.
          It was a living room, dining room.

          [The trial court]:

          Q. Excuse me. Did you get the identity of the
          woman you were talking to?

                                    …

          A. That was Joyce Chavis, yes, Your Honor.

                Like I said, when we were talking to her, a
          male appeared in the shadows, in the back, between
          the kitchen area and the dining room area.           It
          appeared that he came out of the cellar stairway,
          looked in our direction, and he tried to -- made a run
          to the back of the building.

                                    …

          A. He ran to the back of the building through the
          kitchen area. Detective Maurizio then ran through
          the living room, dining room and then stopped the
          male. I then was hearing running around on the
          second floor hallway. Being familiar with a row
          house, growing up in a row house, I heard what -- it
          sounded like the male ran into the middle bedroom.
          And I ran up the steps, ran into the middle bedroom.
          And there was a male lying in the bed fully clothed.

                I started yelling at him, yelling at him “police,
          police.” Ordered him up out of the bed. And that

                                  - 11 -
J-A21018-15


            man was [Appellant] -- turned out to be [Appellant],
            the defendant.

                 And the male in the kitchen we found out later
            was his brother, Corey Williams.

            Q. All right.

            A. While taking [Appellant] out of the middle
            bedroom, I could see … a box, which I’m familiar
            with. It said “Remington” on it. And it was an
            ammunition box, small cardboard box.

Id. at 55-59.   Detective McDermott also testified that he had information

that three shooters were involved in the events of March 9, 2007. Id. at 69.

      The trial court made the following findings of fact and conclusions of

law on the record, following the hearing.

                  I find that the facts are in accordance with the
            testimony of Officer Harris and Detective McDermott
            whose testimony was clear and concise, supported
            by the relevant documents and exhibits and
            uncontradicted on cross-examination.

                 I find that as to the ammunition, the motion is
            denied.

                  I find that as a matter of law[,] the officers had
            probable cause when they saw -- they knew ahead
            of time that the van had been identified as having a
            connection with a homicide. They went to the home,
            and Ms. Chavis volunteered the fact that it was her
            van and they saw men running. They had a right to
            pursue the man who ran, and also to pursue the
            male who they heard upstairs.

Id. at 83. The trial court further found that “they had exigent circumstances

that didn’t require them to have a warrant.” Id. at 85.




                                     - 12 -
J-A21018-15


       Instantly, we conclude the record supports the trial court’s factual

findings, and it did not err in denying Appellant’s motion to suppress. See

Gary, supra. Under the totality of the circumstances as they appeared to

the officers, probable cause existed to believe that one or both of the fleeing

males in the residence were involved in the March 9, 2007 shooting of Gary

Autry Bigelow.      See Griffin, supra.          Detective McDermott testified that

there were ongoing shootings in the neighborhood he was investigating, the

van sought in connection with the March 9, 2007 shooting was located at

Appellant’s residence11, and Chavis confirmed for the officers that she was

the owner of the van and lived at that location. He further had information

that   there   were     at   least   three     shooters   involved   in   the   incident.

Significantly, upon Appellant’s brother seeing Chavis speak with police

officers, he “made a run to the back of the building.” N.T., 10/1/12, at 58.

At this time, Detective McDermott then heard “running around” on the

second floor of the residence. Id. The facts and circumstances, as known to

Detective McDermott, demonstrate a probability that the fleeing males had

been engaged in criminal activity. See Thompson, supra.

       Further, we conclude that in applying the Roland factors, exigent

circumstances justified the warrantless entry into the home. Specifically, as

to the first factor, the offense under investigation was a shooting in broad
____________________________________________


11
  It is not in dispute that Appellant lived in the residence with Chavis, his
grandmother. See Commonwealth Brief at 6; Appellant’s Brief at 15.



                                          - 13 -
J-A21018-15


daylight on the street, which resulted in a homicide. Moreover, police had

been investigating other aggravated shootings in the same neighborhood.

Under the second factor, it is reasonable for an officer to believe that a

suspect would be armed given the nature of the offense under investigation.

As to the third and fourth factors, we have concluded, under the totality of

the circumstances, that there was probable cause to believe that persons in

the residence were engaged in criminal activity, and the police corroborated

that Appellant’s residence was the one to which the van was registered.

Therefore, when police saw and heard men fleeing, they had strong reason

to believe the men inside the residence were connected with the crime. The

fifth factor favors a determination of exigency because upon observing

police, Appellant’s brother fled and Detective McDermott heard running,

indicating the suspects would escape if not swiftly apprehended. Regarding

the sixth Roland factor, the initial encounter with Chavis was peaceable;

however, the officers’ entry may be characterized as sudden.      Finally, the

time was not in the middle of the night, but in the early morning hours.

Thus, we conclude that because the majority of these factors weighs in favor

of a determination of exigent circumstances, the police entry into Appellant’s

home was justified.12 See Bowmaster, supra.


____________________________________________


12
  We note that nothing was seized at this time. Rather, following this
encounter and the observance of the ammunition in Appellant’s bedroom,
(Footnote Continued Next Page)


                                          - 14 -
J-A21018-15


      Based on the foregoing discussion, we conclude the trial court did not

err in denying Appellant’s motion to suppress, as there was probable cause

and   exigent    circumstances        that    justified   the   warrantless   entry   into

Appellant’s home. Accordingly, we affirm the December 19, 2012 judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2015




                       _______________________
(Footnote Continued)

police obtained a search warrant, which ultimately resulted in the discovery
of incriminating evidence. N.T., 10/1/12, at 65.



                                             - 15 -